MALLARD, Chief Judge.
The evidence for the State tended to show that there was ample evidence of the defendant’s guilt to require submission of the case to the jury. The defendant offered evidence of an alibi.
The defendant contends that the trial judge committed error in the admission of evidence, the charge to the jury and in other rulings. We have considered all of the defendant’s assignments of error properly presented and are of the opinion that the defendant has had a fair trial free from prejudicial error.
No error.
Judges Brock and Britt concur.